 In theMatter ofCROSBYSTEAMGAGE& VALVECo.andUNITEDSTEELWORKERS OF AMERICA(C.I.O.)Case No. 1-R-1574.-Decided October 25, 1943Mr. Robert J. Holmes,of Boston, Mass., for the Company.Grant and Ango ff, by Mr. Sidney S. Grant,of Boston, Mass., forthe CIO.Mr. John A. Lyons,of Boston, Mass., for the IAM.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Steelworkers of America,(C. I. 0.), herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofCrosby Steam Gage & Valve Co., Charlestown, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Samuel G. Zack, TrialExaminer.Said hearing was held on September 23 and 27, 1943.The Company, the CIO, and Local Lodge #264, International Asso-ciation of Machinists," herein called the IAM, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The IAM made a motion to dismiss the petition herein which the TrialExaminer reserved for the Board.For reasons hereinafter stated,thismotion is denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1We take notice of the fact that the IAM is now affiliated with the American Federa-tion of Labor, and all papers in Oils proceeding are hereby ordered amended accordingly.53 N. R. L. B., No. 15.74 CROSBY STEAM GAGE & VALVE CO.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY75Crosby Steam Gage & Valve Co. is engaged in the manufacture ofgages, valves, and recording instruments.During the fiscal yearending October 31, 1942, the Company purchased raw materials, con-sisting primarily of various types of steel and steel casting, coppertubing, and metal cases, valued at approximately $1,000,000, of whichmore than, 50 percent was received from points outside the State ofMassachusetts.During the same period the sales of the Companyamounted to approximately $2,500,000, substantially all of which weredestined for shipment to points outside the State of Massachusettsfor use in connection with the war effort.We find that the Companyis engaged in commerce within the meaning of the, National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations admitting to member-ship employees of the Company.Local Lodge #264, International Association of Machinists, is alabor organization, affiliated witi the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe current contract between the Company and the IAM was ex-ecuted on October 20, 1942, and 'provides for a 1-year term and forautomatic renewal for a like term in the event neither contractingparty serves notice of termination in writing at least sixty (60) daysprior to any date of expiration.The CIO requested recognition asthe bargaining representative of the Company's employees by a letterdated August 19, 1943.All parties agreed that this notice was re-ceived by the Company on August 20. The IAM, in effect, contendsthat the contract constitutes a bar.However, inasmuch as the noticeof the CIO was timely made, we find that the contract does not con-stitute a bar to the proceeding herein.22Matter of Service Wood Heel Company,Inc,41 N.L. R. B.45; Matter of Pressed steelor Company,41 N. L.R. B. 1 andMatter of General Motors Corporation,,40 N.L. R. B.1233. 76DECISIONS OF' NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director, introduced into evidence atthe hearing, indicates that the CIO represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that the production and maintenance employees ofthe Company, including assemblers, machinists, carpenters, electri-cians, millwrights, heat treaters, welders, elevator operators, deliveryclerks, polishers, painters, lumpers, and tool crib attendants, but Ex-eluding foremen, assistant foremen, office clerks, firemen, pattern,makers, molders, core makers, sand blasters, melters, snaggers, truckdelivery clerks, engineers, draftsmen, watchmen, and stop recordclerks should be included within the appropriate unit.4An issue, however, exists with respect to inspectors, who are cur-rently represented in a separate unit by the JAM wider an oralagreement with the Company.5The IAM seeks to include inspectorswithin the appropriate unit, whereas the Compaliy contends that theyare in effect, supervisory employees, and that they should continueto constitute a separate and distinct group.The CIO takes no posi-tion with regard to these employees.The record reveals that theseemployees are under the supervision of a chief inspector; that they3The Regional Director reported that the CIO submitted 271w membership cards, ofwhich 238 bore the apparently genuine original signatures of persons appearing uponthe Company'spay roll of August 30,1943Said pay roll contained the names of 673employees in the appropriate unit.We find that the showing of the CIO is substantial,particularly sincethe contract between the Company and the IAM contains a mainte-nance-of-membership provision.SeeMatter of Oregon Plywood,Company,33 N. L. R. B.1234The IAM relies upon its current contract with,the Company,which expires, October20, 1943, tor the establishment of its interestThe IAM attacked the validity of the Regional Director's report and moved for dis-missal of the petition herein on the ground,inter alia,that the afore-mentioned reportdid not indicate a substantial interest on the partof the CIO,in that names appearingon designations of the CIO were those of temporary or transient employees.The recordreveals that the Company had borrowed'employees from other companies because of anacute labor shortage.However, these persons were never considered employees of theCompany, nor did their names appear upon its pay roll, and the pay roll used by theRegional Director in the course of his investigation contained only the names-of personswhom the Company considered as the permanent employeesAccordingly,opinion, that the contention of the'IAM is without merit, and its, motion,toy dismiss, isdenied.The Trial.Examiner properly refused, am offer, of proof attacking the validity of'the Regional Directoi's statementSeeMatter of Atlas Powder Company,43 N. L. R: B'.575;Matter of Hill Stores,Inc.,39 N.L. R B. 8744 This unit conforms generally with that provided for in the contract between the Com-pany and the IAM.`5 The IAM was certified by the Regional Director as the bargaining representative ofemployees of the Company engaged as inspectors upon the basis of a cross-check.See CaseNo. 1-R-1267. CROSBY STEAM GAGE & VALVE CO.77are classified in five different grades ranging from first inspectordown to trainee inspector; 6 that they are hourly paid; that each ofthem is assigned to a specifically defined area within the plant; andthat, as their title implies, their duties are to inspect various productsfor inferior workmanship, flaws, or other defects while in the processof production.Although they mark defective work they have nodisciplinary authority with respect to the employees in the plant, andbeyond noting defects and reporting them to the foreman 7 they ex-ercise no supervision over the work of the employees, that althoughthe continuous finding of inferior workmanship by them may affectthe efficiency rating of the employee involved, the inspectors haveno voice in determining or shaping the labor policy of the Company.We are of the opinion that, contrary to the contention of the Company;the inspectors do root constitute management in the eyes of rank andfile employees as do truly supervisory employees, and we shall, there-fore, include them within the unit."It appears from the record that the Company employs guards, butthere is no indication therein whether or not these employees are mili-tarized.If they are militarized, they are clearly excluded from theunit under our usual policy; 9 if, however, they are non-militarized, weare nevertheless of, the opinion that they should be excluded in viewof the fact that they would normally fall within the same category aswatchmen, whom all parties expressly agreed to exclude from theunit.We shall, therefore, exclude them.We find that all production and maintenance employees of theCompany, including assemblers, machinists, carpenters, electricians,millwrights, heat treaters, welders, elevator operators, delivery clerks,polishers, painters, lumpers, tool crib attendants, and inspectors, butexcluding foremen, assistant foremen, chief inspector, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, office clerks, firemen, patternmakers, molders, core makers, sand blasters, melters, snaggers, truckdelivery clerks, engineers, draftsmen, watchmen, guards, and stockrecord clerks, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.e The record reveals, however, that at the present time the Company does not employany trainee inspectors.7However,in the event they find that a machine is producing defective work, they cangive orders to the employee working thereon to shut down the machine8SeeMatter of Gardner-Denver Company,44N. L R. B. 1192;Matter of United WallPaper Factories,Inc.,49 N. L. R. B. 1423;Matter of Aviation, Inc.,ofKansas City,44 N. L. R B. 1372;Matter of Union Parts Manufacturing Company, Inc.,41 N. L. R. B.1173 andMatter of Pierson Machine Company,43 N L. R. B. 1169.8Matter of Dravo Corporation,52 N. L.R. B. 322.559015-44-vol. 53-7 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III; Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crosby SteamGage & Valve Co., Charlestown, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region. acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations, or by Local Lodge #264, International Asso-ciation of Machinists, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.MR. GERARD D. REuLLY took no part in the consideration of theabove Decision and Direction of Election.